OPINION
BY THE COURT:
This action had its inception in the court below upon the complaint of the prosecuting witness that the defendant Arlie Blackburn was the father of her bastard child. The case was tried before a jury. The jury found the defendant to be guilty. The defendant filed a motion for judgment non obstante and also motion for new trial. Both were overruled and the Court entered judgment upon the verdict for $125.00 for medical care and ordered that the defendant pay to the complainant the sum of $3.00 per week as a reasonable support for the child. The defendant gave notice of appeal to this court.
As is usual in actions of this nature there is a diversity of testimony, the woman testifying that the man is the father of her child and the man denying it. In this case the child was born on the 22nd day of February, 1939. The defendant frankly admits that he had *134intercourse with the woman on numbers of occasions but asserts that the last relation he had with her was on the 17th day of April. The jury was confronted with the fact that the child was born and its duty was confined to find whether or not the defendant was the father. The woman in question was promiscuous in her amours.
Ralph J. Bartlett, Pros. Atty., Columbus, E. B. Paxton, Asst. Pros. Atty., Columbus, for plaintiff-appellee.
L. P. Henderson, Columbus, for defendant-appellant.
The defendant sought to escape judgment by proving that there were a number of other men who had such relations with the woman, that some other than himself might well have been the father of the child. The burden was upon the jury who was to determine “who is who”, and the evidence was abundant supporting the verdict. Such cases are eminently jury cases and should not be disturbed on the weight of the evidence when it is disclosed that there were relations between the party charged and the complaining witness, and the only defense is that there may have been others or that the time of intercourse between the man and the woman did not exactly fit in with the date of the birth of the child.
Judgment below affirmed. Cause remanded.
GEIGER, PJ„ BARNES & HORNBECK, JJ., concur.